Citation Nr: 0609163	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  01-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1970 to 
October 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision which denied the veteran's 
claim that new and material evidence had been presented to 
reopen his claim of entitlement to service connection for a 
lower back disability; and from a June 2003 rating decision 
which continued the veteran's 30 percent rating for PTSD.  

The issue of entitlement to service connection for a lower 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record at the time of the August 1999 
rating decision failed to show that the veteran's lower back 
disability was related to service; but the evidence of record 
submitted since August 1999 is so significant that it must be 
considered in order to fairly decide the veteran's claim.

2.  The medical evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision is final; new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2000).

2.  Criteria for a 70 rating percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a lower back disorder was initially denied by the Board in 
March 1997 on the grounds that there was no medical opinion 
of record indicating that the veteran's current back pain was 
related to his in-service complaints of back pain, and as 
such, his claim was denied.  In August 1999 the Board again 
denied the veteran's claim as no new and material evidence 
had been presented.  Decisions by the Board are final if not 
appealed, and, as such, the August 1999 decision became 
final.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2005).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the August 1999 denial 
included service medical records that showed some back 
complaints, post service medical records reflecting current 
disability; transcripts from March 1995 and August 1997 
hearings at the RO; numerous records related to the veteran's 
ongoing PTSD claim; and various VA treatment and examination 
records from 1997 and 1998 which failed to show evidence of 
treatment of a lower back condition.

The evidence submitted since the August 1999 includes what 
appear to be additional service medical records showing more 
complaints of back pain in service. 

The Board finds that the presence of more service medical 
records reflecting greater instances of back complaints in 
service is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a). 

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a lower 
back disability is reopened.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's PTSD is currently assigned a 30 percent 
disability rating under 38 C.F.R. § 4.130, DC 9411.  A 30 
percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation for PTSD requires total occupational 
and social impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 

The veteran underwent a VA examination in May 2003, where he 
reported that he had stopped going to church and only 
occasionally went out to eat, but when he did he had to sit 
with his back to the wall.  The veteran also indicated that 
he would have flashbacks in large stores, where Vietcong 
would seem to come out of the shelves.  The veteran was found 
to be depressed and anxious, but no gross impairment in 
memory was noted and he was found to be oriented in all 
spheres.  The examiner assigned a score on the Global 
Assessment of Function (GAF) scale of 50, and the sole 
psychiatric diagnosis was PTSD.  

[The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  GAF scores between 41 and 50 are 
assigned for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or for any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores between 31 and 40 are assigned for some impairment in 
reality testing or communication (e.g., speech is at time 
illogical, obscure or irrelevant); or for major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school.  GAF scores between 21 and 30 are 
assigned for behavior which is considerably influenced by 
delusions or hallucinations or for serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation); or for an 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home or friends).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).]  

VA treatment records are generally consistent with the 
findings from the VA examination, but also show that the 
intensity of the veteran's PTSD symptomatology tends to 
increase periodically.  

Over the course of the veteran's appeal, the veteran has been 
assigned GAF scores ranging from 21 to 60, with the majority 
of assessments being in the 40 to 50 range.  
The veteran's GAF scores are representative of serious 
symptoms or serious social or occupational functioning.  
Additionally, the veteran seems to periodically trend 
downward due to depression, anxiety and suicidal ideation.  

In regard to his employment, the veteran has not worked since 
1989, although the Social Security Administration (SSA) found 
that his residual functional capacity for the full range of 
sedentary work was reduced by his several disabilities, not 
solely by his psychiatric impairment.  

Other records reflect the veteran has been admitted to the VA 
inpatient PTSD program in 1996, 1997, and 1999 and to another 
program in 1998 and 2000.  He has also attempted suicide on 
at least four occasions and has required hospitalization for 
suicidal ideations at other times.  

In August 2004, the veteran promised not to kill himself, 
because it would hurt his family, but he was hospitalized 
again for suicidal ideations in May 2005 (and assigned a GAF 
of 21).  Hospital records reflect that the veteran continued 
to have flashbacks and sleeping problems.  The veteran had 
visited his daughter and grandchild for the first time in 
over a decade, but since then he had experienced increased 
problems sleeping, intrusive thoughts, flashbacks, 
exaggerated startle response, and symptoms of depression.  
The veteran also feared that his relationship with his wife 
was deteriorating and that she would become tired of his PTSD 
symptoms.  It was noted that the veteran had problems with 
his coping skills and dealing with stress and anger; he also 
had poor impulse control, and used poor judgment when his 
symptoms become too much for him to tolerate.  After a week 
of hospitalization, the veteran was discharged with a GAF of 
51.  

Thus, while the veteran has been able to get along with 
people while hospitalized, he appears to be isolated 
otherwise, aside from his wife and mother.  He has been 
divorced three times.  He rarely sees his children, and a 
visit to see his grandson prompted an increase in PTSD 
related symptomatology, which includes flashbacks, suicidal 
thoughts and depression.  

Given the foregoing, the Board finds that the veteran is 
entitled to a 70 percent rating for his PTSD, as the evidence 
shows that he has occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood.  See 38 C.F.R. 
§ 4.130, DC 9411.  Since, the medical evidence demonstrates 
that the veteran retains some level of social functioning 
(including church, periodically eating at restaurants, and 
marriage); the criteria for a 100 percent schedular 
evaluation are not met.  


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a January 2003 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.    The letter also asked 
the veteran to inform VA of the evidence he wished VA to try 
to obtain and to send VA the evidence it needed.  In 
addition, a June 2004 statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  In 
this way, the veteran has effectively been provided the 
required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Voluminous VA treatment records have been obtained and 
associated with the veteran's claims file, as have a copy of 
the veteran's SSA decision and SSA treatment records.  The 
veteran has also been provided with a VA examination of his 
PTSD (the report of which has been associated with the claims 
file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
lower back disability is reopened.

A 70 percent rating, and no higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran testified that he injured his back when his car 
was rear ended in an accident in 1973.  He indicated that he 
received treatment for his back while in service, but that he 
did not receive any treatment for five or six years following 
service, preferring to take over-the-counter medication 
instead.  The veteran also indicated that he had been in 
several accidents since service.

Service medical records show several complaints of a chronic 
lower back strain, and it was noted in one of the treatment 
records that the veteran indicated that he had had lower back 
pain since an automobile accident in January 1973.  

A radiologic report in April 1994 yielded the impression of a 
compression deformity in the lumbar spine which represented 
an old trauma.  An MRI taken in October 2004 reflected severe 
multilevel degenerative changes with additional disc 
herniation and some canal stenosis, and the veteran was 
diagnosed with lumbar disc disease, spinal stenosis, 
subacromial bursitis and myofascial pain syndrome.    

The evidence of record reflects that the veteran currently 
has a lower back disability, which a medical opinion 
indicated may have been caused by an injury in service.  As 
such, the Board finds that an examination is necessary in 
order to make a decision on the claim.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The 
veteran should be specifically asked to 
submit any evidence in his possession 
which pertains to his claim.

2.  The veteran should be scheduled for 
an examination with an appropriate 
medical professional.  The examiner 
should be provided with the veteran's 
claim file in conjunction with the 
examination, and should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's current 
lumbar spine disability had its onset in 
service.  Any opinion rendered should be 
supported by a complete rationale, and in 
doing so, the significance, if any, 
between the in-service back complaints 
and current disability should be 
described.    

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


